     Case 1:12-cv-10291-WGY Document 322 Filed 10/26/20 Page 1 of 17



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


                                       )
BRUCE SMITH, PAUL JOSEPH, JOHN M.      )
JOHNSON, ROBERT TINKER, MARTIN         )
JOSEPH, KIM GADDY, BRIAN KEITH         )
LATSON, LEIGHTON FACEY, KENNETH        )
SOUSA, WILLIAM WOODLEY, MARWAN         )
MOSS, and LATEISHA ADAMS,              )
                                       )
                      Plaintiffs,      )
                                       )          CIVIL ACTION
            v.                         )          NO. 12-10291-WGY
                                       )
CITY OF BOSTON,                        )
                                       )
                      Defendant.       )
                                       )



YOUNG, D.J.                                         October 26, 2020

                          MEMORANDUM & ORDER

I.   INTRODUCTION

     This is a disparate impact civil rights case.         After

lengthy, complex, and extensive proceedings before the district

court and First Circuit, this Court ruled in favor of the

police-officer plaintiffs (the “Officers”) against the City of

Boston (“Boston”) on their Title VII disparate impact claim

arising from the 2008 lieutenants’ promotional exam, and awarded

them damages in the form of back pay and interest totaling

$484,865.   ECF No. 308; see also Smith v. City of Boston (Smith

I), 144 F. Supp. 3d 177 (D. Mass. 2015); Smith v. City of Boston
     Case 1:12-cv-10291-WGY Document 322 Filed 10/26/20 Page 2 of 17



(Smith II), 267 F. Supp. 3d 325 (D. Mass. 2017).        Pursuant to

Title VII of the Civil Rights Act and Chapter 151B of

Massachusetts General laws, the Officers requested the award of

attorney’s fees in the amount of $1,689,985 and costs in the

amount of $665,359, for a total request of $2,355,344.1         Pls.’

Pet. Att’ys Fees & Costs (“Pls.’ Pet.”) 1, 5, 26, ECF No. 309.

     The Court here rules that the Officers are entitled to

attorneys’ fees in the amount of $607,272.80, and costs in the

amount of $346,372.00.

     A. Procedural History

     This case commenced in February 2012.       ECF No. 1.    The

parties litigated the partial dismissal of the complaint, the

issue of certificating a class, as well the cross-motions for

summary judgement.    ECF Nos. 28, 67, 70, 89, 94, 120, 255, 264.

The Court bifurcated the case into liability and damages phases.

ECF No. 98.

     From a trial that lasted nine days, ECF Nos. 146-57, this

Court ruled in 2015 in Smith I that Boston’s 2008 lieutenants’



     1 The Officers calculate this total as $2,354,525, but this
Court had conducted its own independent calculations, which
include using a figure for costs incurred of $663,153. Pl.’s
Mot. 4-5. The Officers’ attorneys in their Reply additionally
subtracted 6.2 hours from their original request, as this was
work done by attorneys other than the four staffed to this case.
Pls.’ Pet. 26; Reply Supp. Pls.’ Pet. Att’ys Fees (“Pls.’
Reply”) 9, ECF No. 321. This Court is not awarding the
Officers’ requested fee, so calculating the effect of these
modifications would be merely academic.
                                  [2]
        Case 1:12-cv-10291-WGY Document 322 Filed 10/26/20 Page 3 of 17



exam had a disparate impact on minority candidates and lacked

job-relatedness, in violation of Title VII of the Civil Rights

Act and its Massachusetts analogue, Chapter 151B.           ECF No. 199.

Soon after, the First Circuit in Lopez v. City of Lawrence,

affirmed Judge O’Toole’s rejection of a similar claim by

plaintiffs challenging Boston’s 2008 sergeants’ promotional

exam.     823 F.3d 102 (1st Cir. 2016), cert. denied, 137 S. Ct.

1088 (2017).      The First Circuit then declined to review Boston’s

interlocutory appeal in the present case, suggesting this Court

analyze the Officers’ claims in light of the Lopez decision.

Smith II, 267 F. Supp. 3d at 328 (quoting ECF No. 229); see also

ECF Nos. 225, 235, 236, 241, 242, 245, 247, 250.           This Court did

so and reaffirmed its Smith I decision on July 26, 2017.            ECF

No. 245.

        Afterwards, this Court held a three-day trial in order to

determine the damages suffered by the Officers as a consequence

of being delayed or denied promotions based on the

discriminatory exam.       ECF Nos. 296-98.     This Court entered

judgement granting back pay and interest to the Officers.             ECF

Nos. 306, 308.      The Officers, thereafter, filed their motion for

attorneys’ fees and costs, that the parties have fully briefed.

Pls.’ Pet.; Opp’n Pls.’ Pet. Att’ys Fees & Costs (“Def.’s

Opp’n”), ECF No. 317.



                                     [3]
      Case 1:12-cv-10291-WGY Document 322 Filed 10/26/20 Page 4 of 17



      B. Lodestar Method for Calculating Attorney’s Fees

      Courts in the First Circuit follow the lodestar method to

calculate reasonable attorneys’ fees and award them to

prevailing parties in litigation.        Tennessee Gas Pipeline Co. v.

104 Acres of Land, 32 F.3d 632, 634 (1st Cir. 1994).          According

to this method, the court multiples “the number of hours

productively spent by a reasonable hourly rate to calculate a

base figure.”    Torres-Rivera v. O’Neill-Cancel, 524 F.3d 331,

336 (1st Cir. 2008) (citing Hensley v. Eckerhart, 461 U.S. 424,

433 (1983)).     The Officers bear the burden to demonstrate that

the requested number of hours expended by the attorneys are

reasonable, and the court must exclude those hours that are

“excessive, redundant, or otherwise unnecessary.”         Hensley, 461

U.S. at 434.     Afterwards, the Court must determine the hourly

fee which must equate to the “prevailing rates in the community”

for lawyers of like “qualifications, experience, and specialized

competence.”     Gay Officers Action League v. Puerto Rico, 247

F.3d 288, 295 (1st Cir. 2001).

II.   ANALYSIS

      The parties do not dispute that the Officers prevailed in

this litigation.    Pursuant to Title VII of the Civil Rights Act

and Massachusetts General Laws Chapter 151B, the Court in its

discretion awards “reasonable attorney’s fee (including expert

fees)” and reasonable costs to the prevailing party.          42 U.S.C.

                                   [4]
     Case 1:12-cv-10291-WGY Document 322 Filed 10/26/20 Page 5 of 17



§ 2000e-5(k); Mass. Gen. Laws. ch. 151B, § 9; Fontanillas-Lopez

v. Morell Bauza Cartagena & Dapena, LLC, 832 F.3d 50, 59 (1st

Cir. 2016).

     Boston is requesting a significant reduction of the

Officers’ claim for attorneys’ fees and costs.        Def.’s Opp’n 1.

In particular, Boston asserts that the Officers are not entitled

to any fees and costs associated with the litigation of the

Lopez case, id. at 4, that fees should be reduced for

unsuccessfully litigated issues such as the 2005 exam and the

class action certification attempts, id. at 8-12, and that the

Officers did not cause Boston to decide to move away from the

multiple choice exam in 2014, id. at 13.       Additionally, Boston

asserts that the Officers’ attorneys engaged in improper block

billing or billing with vague, generic entries that are not

decipherable, id. at 15-17, failed to provide contemporaneous

records, id. at 17-18, overstaffed the damages trial, id. at 19-

20, and that the rates charged do not reflect the prevalent

attorneys’ fees for the different points in time of a lengthy

matter that began back in 2012, id. at 21-22.        The Officers’

attorneys assert that the Lopez litigation was a necessary

predicate for this litigation and that all hours and fees are

reasonable and supported by the record.       See generally Pls.’

Reply.



                                  [5]
     Case 1:12-cv-10291-WGY Document 322 Filed 10/26/20 Page 6 of 17



     A. Fees and Costs Associated with the Lopez Litigation

     The Officers requested an award of fees and costs from the

Lopez case totaling $977,951.     Pls.’ Pet. 5.     Their reasoning is

that “the entire transcript and exhibits were introduced by

agreement of both parties . . .      and both parties and the court

relied on much of that trial record in this case.”         Id. at 4-5.

     Title VII of the Civil Rights Act and Chapter 151B of

Massachusetts General Laws authorize recovery of attorney’s fees

and costs only to the prevailing party.       McDonough v. City of

Quincy, 353 F. Supp. 2d 179, 183 (D. Mass. 2005).        There is no

doubt that Lopez rejected a similar claim challenging Boston’s

2008 sergeants’ promotional exam, so the defendants -- not the

plaintiffs -- were the prevailing parties.2       Lopez, 823 F.3d at

122 (affirming “the district court’s order finding that the




     2 Boston also asserts that it is improper to recover any
money from the litigation in Lopez, since such proceedings were
not necessary to the outcome of this case. Def.’s Opp’n 8.
Boston’s argument is meritorious. Any reliance of this Court on
the Lopez record was not “necessary to advance the civil rights
litigation.” Webb v. County Bd. of Educ., 471 U.S. 234, 243
(1985). Only fees incurred in ancillary proceedings “necessary”
to a related action are recoverable. Bogan v. City of Boston,
489 F.3d 417, 427 (1st Cir. 2007). Although the Officers
attempted to identify those portions from the Lopez record to
which this Court referred in its order, such attempt shows
merely that the Lopez record -- in the words of the Officers --
“helped form the basis of this Court’s rulings in Plaintiff’s
favor,” Pls.’ Pet. 22, but this was because there was “some
factual overlap” between the two cases, Smith I, 144 F. Supp. at
185, not because such information was necessary to this Court’s
determinations.
                                  [6]
     Case 1:12-cv-10291-WGY Document 322 Filed 10/26/20 Page 7 of 17



exams Boston used in 2005 and 2008 did not violate Title VII”

and also affirming “the entry of judgment in favor of all

defendants.”).   This Court shares the Sixth Circuit’s concern

about the “idea of ever permitting plaintiffs’ counsel to

receive fees for work performed in a completely separate case.

Doing so could lead to all sorts of oddities, as illustrated by

this case where counsel would be permitted to recover fees for

thousands of hours of time spent litigating a case they lost.”

Binta B. v. Gordon, 710 F.3d 608, 631 (6th Cir. 2013) (emphasis

in original).

     All attorney’s fees and costs associated with the Lopez

litigation are, therefore, disallowed.

     B. Lodestar Approach

     The Officers consider the 1,880.9 hours spent in litigating

two trials (liability and damages stages) and a remand from the

First Circuit (to consider its decision in the Lopez case) to be

reasonable.    Pls.’ Pet.   8.   It is without doubt that this case

was properly and vigorously litigated by the parties, but this

Court must adjust the requested number of hours to account for

limited success in certain claims, as well as for the improper

billing methods.   Hensley, 461 U.S. at 434.

          1.     Reduction for Limited Success

     The courts may discount for work performed in service of

unsuccessful plaintiffs or claims when they diverged from the

                                   [7]
     Case 1:12-cv-10291-WGY Document 322 Filed 10/26/20 Page 8 of 17



successful core facts and theory.        Cf. System Mgmt., Inc. v.

Loiselle, 154 F. Supp. 2d 195, 209-10 (D. Mass. 2001); Dixon v.

International Bhd. of Police Officers, 434 F. Supp. 2d 73, 83-84

(D. Mass. 2006).

     The complaint challenging the 2005 and 2008 lieutenants’

exams included Joseph Tinker and John Johnson among the

plaintiffs.   Compl. ¶¶ 1, 5-6, 13, 19, ECF No. 1.       The Officers

did not prevail on their claims.      ECF No. 28.    This Court,

therefore, reduces by 20% the time logged by each attorney up

until July 24, 2013.     Id.   Likewise, this Court reduces the time

logged by 20% for unsuccessful claims from that date to December

16, 2014, when this Court ruled that there were no legitimate

claims as to the 2005 exam.     See ECF No. 150.     The Officers also

attempted to certify a class on October 18, 2013 which was

denied on March 25, 2014; they later renewed their motion to

certify the class on May 22, 2019 which was again denied on June

13, 2019.   See ECF Nos. 47, 70, 255, 264.      This Court reduces,

by 10%, the time logged prior to the first denial (using the

July 25, 2013 date as an approximate start), and by 10% between

the denial of claims on December 16, 2014 and the second class

certification denial.3    Table 1 describes each of these


     3 Although the Officers’ attorneys indicate that they only
spent 92.9 hours in tasks related to class certification, the
manner in which they logged their hours (“call,” “email,”
“prepare for hearing”) does not allow this Court completely to
                                   [8]
     Case 1:12-cv-10291-WGY Document 322 Filed 10/26/20 Page 9 of 17



reductions.    The final total is the sum of the highlighted rows,

consisting of the hours logged for each period of time after

applying any reductions.

                                  Table 1
                   Attorney       Attorney    Attorney       Attorney
                     Harold        Stephen    Benjamin      Zach Rubin5
                    Lichten      Churchill4     Weber
   Total Hours
                    662.96         224.4        780.67         195.7
       Logged
   Time logged
    up to July       14.8            0           12.7            0
      24, 2013
     After 20%
 reduction for
                    11.84            0          10.16            0
     dismissed
    plaintiffs
   Time logged
  between July
  25, 2013 and       26.7           7.6          79.2            0
     March 25,
        2014


discern that no other time was spent on issues related to class
certification. See Pls.’ Reply 10 n.10; Pls.’ Pet., Ex. B, Aff.
Stephen Churchill (“Churchill Aff.”), ECF No. 309-2. The Court,
therefore, applies a 10% global reduction.

     4   Aff. Churchill 35-37.

     5 Attorney Zach Rubin’s logged hours start on May 24, 2019
and therefore is only affected by the renewed class
certification reduction. Pls.’ Pet., Ex. A, Aff. Harold Lichten
(“Lichten Aff.”) 12-18, ECF No. 309-2.

     6   Lichten Aff. ¶ 17, 17 n. 2.

     7 According to the Lichten Affidavit, Attorney Weber logged
716.6 hours from May 2013 until January 2018, then he logged
60.02 from April 2019 to the present. See Lichten Aff. ¶ 7.
This Court reexamined the provided numbers and found that he
should in fact be credited for 64.02 hours from April 2019 to
the present. Id. at 46.


                                    [9]
    Case 1:12-cv-10291-WGY Document 322 Filed 10/26/20 Page 10 of 17



     After 30%
 reduction for
  unsuccessful
     claim and     18.69          5.32          55.44            0
  first denial
      of class
 certification
   Time logged
 between March
  26, 2014 and     129.7          93.2          219.4            0
  December 16,
         2014
        After
 Remaining 20%
 reduction for     103.76        74.56         175.52            0
  unsuccessful
        claim
   Time Logged
       between
  December 17,     354.78         96.3         414.24          33.15
 2014 and June
      13, 2019
     After 10%
 reduction for
 second failed
                   319.23        86.67         372.81          29.84
    attempt at
        class
 certification
   Time logged
                      0           27.3          55.08         162.55
  from June 14


     8 Attorney Lichten logged 388.9 hours from February 6, 2012
until May 28, 2015. Lichton Aff. ¶ 17 n. 2. Lichten “stopped
keeping contemporaneous logs of [his] time toward the middle of
2015,” and estimated, therefore, that from May 28, 2015 to the
present he spent 274 hours working on this litigation. Id.
This Court reduces by 50% that estimated amount of time for lack
of contemporaneous billing. Davignon v. Clemmey, 176 F. Supp.
2d 77, 96 (D. Mass. 2001). This hour calculation of 354.7 is,
therefore, the sum of the 217.7 documented hours between
December 16, 2014 and May 28, 2015, and the 137 hours (half of
the estimated 274 hours) for the remainder of the time period.
Additionally, as the records do not indicate which hours were
worked before and after June 2019, the 10% reduction is applied
to all of these hours.


                                 [10]
       Case 1:12-cv-10291-WGY Document 322 Filed 10/26/20 Page 11 of 17



     2019 to
     present
       Total
      (total
  reduced time
                      453.52        193.85         669.0         192.39
 + time logged
      to the
    present)


             2.   Unreasonable Hours

       The burden of proof regarding the reasonableness of the

fees requested relies on the movant party.          Hensley, 461 U.S. at

434.    The court may reduce the number of hours billed if the

hours are inadequately documented.           Conservation Law Found.,

Inc. v. Patrick, 767 F. Supp. 2d 244, 251 (D. Mass. 2011).

“[T]he absence of detailed contemporaneous time records, except

in extraordinary circumstances, will call for a substantial

reduction in any award or, in egregious cases, disallowance.”

Grendel’s Den, Inc. v. Larkin, 749 F.2d 945, 952 (1st Cir.

1984).    When a firm uses a billing method that does not itemize

the time expended on specific tasks, instead of deciphering the

billed tasks, the court can apply a global reduction of the

overall time billed for each attorney.          See Conservation Law

Found., Inc., 767 F. Supp. 2d at 253; See also Walsh v. Boston

Univ., 661 F. Supp. 2d 91, 106 (D. Mass. 2009) (Bowler, M.J.)

(“a court ‘may either discount or disallow’ hours where time

records are ‘too generic and, thus, insufficient as a practical

matter to permit a court to answer questions about

                                    [11]
       Case 1:12-cv-10291-WGY Document 322 Filed 10/26/20 Page 12 of 17



excessiveness, redundancy and the like’” (internal quotations

omitted)).

       The attorneys for the Officers logged some entries “without

explaining the nature or subject matter of the task,” id., and

instead, referred to very generic tasks such as “email to [. .

.],” “work on brief,” “research,” or “call with [. . .].”            See

generally Lichten Aff.       12-105; Churchill Aff. 35-42.        Unlike

the Volkswagen & Audi Warranty Extension Litigation decision

that the Officers’ attorneys cite, here the block-billing was

not infrequent or relatively minor.         Pls.’ Reply 13 (citing 89

F. Supp. 3d 155, 176 (D. Mass. 2015)).         A more precise

description of the topic researched or discussed, or a reference

as to what documents were being reviewed would allow a court to

determine whether the time spent during the litigation was

reasonable.     Because the type of time records submitted are

“insufficient” to allow this Court to determine whether they are

reasonable, this Court will apply a 20% global reduction of the

overall time billed for each attorney.         See Walsh, 661 F. Supp.

2d at 106; Conservation Law Found., Inc., 767 F. Supp. 2d at

253.    This Court is content that these reductions will also

account for any overstaffing of the litigation team at the

damages trial.

       From the already reduced hours, this Court applies a 20%

global reduction, as detailed on Table 2 below:

                                    [12]
    Case 1:12-cv-10291-WGY Document 322 Filed 10/26/20 Page 13 of 17



                                Table 2
                Attorney       Attorney       Attorney       Attorney
                  Harold        Stephen       Benjamin      Zach Rubin
                 Lichten      Churchill         Weber
    Reduced
 hours (from     453.52         193.85          669.0         192.39
   Table 1)
  After 20%
  reduction
                 362.816        155.08          535.2        153.912
      for
insufficient
    records


          3.    Reasonable Fees

     After determining the number of hours reasonably expended,

the following step in calculating the lodestar requires the

court to determine a reasonable hourly rate which is

“benchmarked to the ‘prevailing rates in the community’ for

lawyers of like ‘qualifications, experience, and specialized

competence.’”   Shea v. Porter, Civ. A. No. 08-12148, 2015 U.S.

Dist. LEXIS 141134, at *14 (D. Mass. Oct. 16, 2015) (Saylor, J.)

(quoting Gay Officers League, 247 F.3d at 295); Grendel’s Den,

749 F.2d at 955 (“‘Reasonable fees’ under [Section] 1988 are to

be calculated according to the prevailing market rates in the

relevant community.”).

     This case developed in Boston, and the Officers’ attorneys

presented evidence that allows this Court to find that although

the requested fees were not “unduly high” they must be adjusted

so that they “are in line with those prevailing in the community

for similar services by lawyers of reasonably comparable skill,

                                  [13]
    Case 1:12-cv-10291-WGY Document 322 Filed 10/26/20 Page 14 of 17



experience and reputation.”    Blum v. Stenson, 465 U.S. 886, 895

n.11 (1984).   It is difficult to heavily rely –- as Boston does

in its brief, see Def.’s Opp’n 22 -- on what other courts have

awarded.   Cf. Riley v. Massachusetts Dep’t of State Police, Civ.

A. No. 15-14137, 2019 U.S. Dist. LEXIS 174182, at *4 (D. Mass.

Oct. 8, 2019) (Casper, J.).    Although such information is

illustrative, it does not account for the facts that rates are

intrinsically related to the complexities of each case, and the

factual support other courts used to reach the awarded fee.            Id.

This Court has analyzed the precedent and affidavits provided by

the parties,9 and finds that the following hourly rate award is

reasonable:

                                Table 3
                Attorney       Attorney       Attorney       Attorney
                  Harold        Stephen       Benjamin      Zach Rubin
                 Lichten      Churchill         Weber
 Initial fee
                  $700           $600           $450           $350
  requested
     Fee          $700           $600           $400           $300
  awarded10




     9 The Officers’ attorneys cite to one non-class action First
Circuit decision -- Riley -- which awarded a maximum of $600 per
hour for an attorney of similar skills to Lichten and Churchill.
Pls.’ Pet. 15.

     10See Rhode Island Med. Soc’y v. Whitehouse, 323 F. Supp.
2d 283, 292 (D.R.I. 2004) (“In ascertaining the rates to be
awarded, the district court need not rely on information
supplied by the parties, and remains free to utilize its own
knowledge of attorneys’ fees in the relevant area.”)
                                 [14]
    Case 1:12-cv-10291-WGY Document 322 Filed 10/26/20 Page 15 of 17



     This Court rules that Boston’s argument regarding

differentiated fee from work done before 2016 is meritless.            See

Def.’s Opp’n 22.

     [C]ompensation received several years after the
     services were rendered -- as it frequently is in
     complex civil rights litigation -- is not equivalent
     to the same dollar amount received reasonably promptly
     as the legal services are performed, as would normally
     be the case with private billings. We agree,
     therefore, that an appropriate adjustment for delay in
     payment -- whether by the application of current
     rather than historic hourly rates or otherwise -- is
     within the contemplation of the statute.

Missouri v. Jenkins, 491 U.S. 274, 283-84 (1989).        Awarding the

current rate will account for inflation and the Officers

attorneys’ entitlement to their fees contingent on their

success.   Ferraro v. Kelley, Civ. A. No. 08-11065, 2011 U.S.

Dist. LEXIS 81443, at *19 (D. Mass. Feb. 8, 2011) (Woodlock, J.)

(recognizing that billing rates increase as time passes as a

result of inflation and individual experience)

     Per the above determinations, the Officers’ attorneys are

entitled to recover attorneys’ fees in the amount of

$607,272.80.   Table 4 below details this finding per attorney:

                                Table 4
                Attorney       Attorney       Attorney       Attorney
                  Harold        Stephen       Benjamin      Zach Rubin
                 Lichten      Churchill         Weber
 Recognized
                   362.816      155.08          535.2        153.912
    Hours
 Hourly Fee         $700         $600           $400           $300
    Award
    Total      $253,971.20    $93,048.00      $214,080      $46,173.60


                                 [15]
    Case 1:12-cv-10291-WGY Document 322 Filed 10/26/20 Page 16 of 17




     C. Costs

     Expenses that attorneys customarily bill to their clients

are recoverable by a successful civil rights plaintiff.         See

Fed. R. Civ. P. 54(d)(1); Poy v. Boutselis, 352 F.3d 479, 490

(1st Cir. 2003); Wilcox v. Stratton Lumber, 921 F. Supp. 837,

850 (D. Me. 1996) (noting that costs are “out-of-pocket expenses

of the type an attorney would normally pass on to a client.”).

These expenses include litigation costs (court costs, deposition

fees, copying), as well as expert witnesses fees.        42 U.S.C.

§ 2000e-5(k).    The requirement of detailed tasks performed,

dates and number of hours spent on each task applies, as well,

to expert witnesses.    Id.

     In determining what expenses should be awarded, a
     court must apply a test of reasonableness and
     necessity. It is well-established in awarding fees in
     a civil rights case that certain out-of-pocket costs
     incurred by the plaintiffs’ attorneys, including
     transportation, lodging, parking, food and telephone
     expenses can be reimbursed as reasonable and necessary
     costs and expenses.

Rhode Island Med. Soc’y, 323 F. Supp. 2d at 317 (internal

quotation marks removed) (quoting In re Boston & Maine Corp. v.

Moore, 776 F.2d 2, 11 (1st Cir. 1985)).

     As explained above, this Court does not award the requested

costs of $316,781 in expert fees related to the Lopez

litigation.     See supra II.C.   Boston does not dispute the



                                  [16]
    Case 1:12-cv-10291-WGY Document 322 Filed 10/26/20 Page 17 of 17



requested $346,372 in costs related to this litigation, and this

Court finds these costs to be reasonable and well supported by

the record.

III. CONCLUSION

     Attorneys’ fees and costs, ECF No. 309, are GRANTED in the

amount of $953,644.80 as detailed herein.



     SO ORDERED.

                                            /s/ William G. Young
                                            WILLIAM G. YOUNG
                                            DISTRICT JUDGE




                                 [17]
